NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Argued November 9, 2010
                                 Decided February 3, 2011

                                            Before

                             RICHARD A. POSNER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge
   
No. 10‐2246

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 02‐CR‐200‐7
MONTEL GOINGS,
    Defendant‐Appellant.                             Wayne R. Andersen,
                                                     Judge.

                                         O R D E R

        In 2005, Montel Goings pleaded guilty to one count of conspiracy to possess with
intent to distribute more than 50 grams of cocaine base and more than 5 kilograms of
cocaine within one thousand feet of an elementary school.  See 21 U.S.C. §§ 841(a)(1), 860(a),
846; 18 U.S.C. § 2.  The district court sentenced him to 174 months’ imprisonment.  After the
Sentencing Commission amended the guidelines for crack offenses, Goings asked the court
to reduce his sentence under 18 U.S.C. § 3582(c)(2).  The court denied his request, and
Goings appeals.  Because Goings is ineligible for the reduction, we affirm the judgment. 
No. 10‐2246                                                                             Page 2


                                         Background

       From 1994 through 2002, Troy Lawrence managed and controlled a large‐scale drug
operation in Chicago Heights, Illinois.  The operation ran “seven days a week, 24 hours per
day, selling approximately $10,000 to $20,000 worth of crack cocaine per day,” which is the
equivalent of 1,000 to 2,000 dime bags or at least 150 grams of crack per day.  To achieve
such a high volume of sales, Lawrence established a strict hierarchy for the 25 members of
the organization, assigning each a specific role and coordinating their efforts.  In 1997,
Goings joined the operation as a packman, cutting down large pieces of crack cocaine and
packaging the product for sale.

      Goings was arrested in 2002, during a takedown of the operation by state and federal
law‐enforcement authorities.  In his plea agreement, Goings admitted that: 

       Initially, [he] packaged crack cocaine for the Lawrence drug operation three
       or four times a week.  Eventually, [he] began packaging crack cocaine nearly
       every day. [He] would frequently package $10,000 worth of crack cocaine, or
       about 1,000 bags, in a single sitting.  In total, [he] packaged well over 1.5
       kilograms of crack cocaine for the Lawrence drug organization.  
  
Goings also occasionally helped deliver the drugs to “shift runners” at a spot near an
elementary school where the product was sold.  The description of the conspiracy included
in his plea agreement confirmed that Goings attended periodic meetings that Lawrence
called for members of the organization and that he understood the structure and scale of the
operation.  

        After the district court accepted Goings’s guilty plea, a probation officer prepared a
presentence report, reiterating the facts sets forth above regarding the scale of the
distribution scheme and Goings’s role in the organization.  Goings refused to discuss
additional details of his involvement in the conspiracy with the probation officer, but he did
not object to the findings in the report, which included the government’s estimate that the
Lawrence operation sold approximately 55 kilograms of crack per year.  Because the offense
involved more than 1.5 kilograms of crack, the probation officer calculated a base offense
level of 38 under § 2D1.1(c)(1) of the Sentencing Guidelines.  The probation officer applied a
two‐level increase because the offense was committed within 1,000 feet of an elementary
school, see U.S.S.G. § 2D1.2(a)(1), and a three‐level reduction for acceptance of
responsibility, see id. § 3E1.1.  Goings’s total offense level of 37 combined with his category
III criminal history yielded a guidelines range of 262 to 327 months’ imprisonment.  At
sentencing, the district court adopted these uncontested findings and sentenced Goings to 
No. 10‐2246                                                                               Page 3


174 months, honoring the government’s request for a sentence of two‐thirds of the low end
of the guidelines range based on Goings’s substantial cooperation.

       In 2005, when Goings was sentenced, 1.5 kilograms of crack was the threshold
amount triggering the highest base offense level under § 2D1.1.  Two years later, the
Sentencing Commission modified § 2D1.1, reducing the offense levels for most crack
offenses by two to address the crack/powder disparity for cocaine offenses.  See U.S.S.G.
supp. to app. C, 226‐31 (2009) (Amendment 706).  Under the amended version of § 2D1.1, a
crack offense involving between 1.5 and 4.5 kilograms receives a base offense level of 36,
and 4.5 kilograms of crack is the new threshold for the highest base offense level of 38.  Id.   

        Goings moved for a sentence reduction under 18 U.S.C. § 3582(c)(2), arguing that he
was entitled to a two‐level reduction based on Amendment 706.  The government opposed
his motion, responding that he was ineligible for the reduction because the record showed
he was responsible for more than 4.5 kilograms of crack.  In his reply Goings insisted that if
the court read the “factual ambiguities” in his presentence report and plea agreement in his
favor, it was possible to calculate that he personally packaged less than 4.5 kilograms.  For
example, where the plea agreement said he started working for Lawrence in 1997, Goings
interpreted this as the last week of December 1997.  And where it said he “frequently”
packaged 1,000 bags per shift, Goings assumed it to mean he accomplished this only once
every two months; on the remaining days, he assumed an average of only 25 bags per shift. 
Based on his strained interpretations of the record, Goings came up with a possible total of
4.410 kilograms—just shy of the new threshold amount. 

        The district court found Goings ineligible for the sentencing reduction and denied
the motion.  It did not address Goings’s proposed calculations, but explained that “[t]he
factual basis underlying defendant’s offense shows that he was involved in the drug
conspiracy and accountable for the distribution of well in excess of 4.5 kilograms.”  This
appeal followed. 

                                          Discussion

        On appeal Goings primarily argues that the district court did not adequately explain
its reasons for denying his § 3582 motion.  Because his reading of the record could support a
finding of less than 4.5 kilograms of crack, Goings insists that the court had to respond to
his proposed calculations and resolve the “factual ambiguities” he identifies in the record. 
Goings also contends that the court’s decision to reduce the sentences of two of his
codefendants demonstrates that at least some conspirators were responsible for less than 4.5
kilograms and, thus, further comment is needed to account for the inconsistent rulings.  
No. 10‐2246                                                                               Page 4


Because a district court’s decision whether to modify under § 3582 is discretionary, we
review the decision for abuse of discretion.  See United States v. Young, 555 F.3d 611, 615 (7th
Cir. 2009).     

        Like the standards established for initial sentencing determinations, when a district
court rules on a § 3582 motion, it must provide a brief statement of reasons supporting its
decision.  United States v. Marion, 590 F.3d 475, 477‐78 (7th Cir. 2009).  A detailed exposition
is not necessary, only “some minimal explanation” that will enable us to meaningfully
review the court’s exercise of discretion.  Id. at 478.  In denying Goings’s motion, the district
court explained that the factual findings in the record tied Goings to an extensive drug‐
distribution conspiracy and demonstrated that he was responsible for well over 4.5
kilograms of crack.  Goings suggests that, because the court did not refer to specific portions
of the record or provide a more precise explanation of how it reassessed the drug totals, we
cannot have confidence in its conclusion.  But the district court properly considered the
record as a whole to determine whether Goings was eligible for a sentence reduction.  See
United States v. Woods, 581 F.3d 531, 538 (7th Cir. 2009).  And, here, the court had before it a
mountain of evidence detailing the huge volume of crack the Lawrence operation
distributed.  The uncontested facts and estimates included in Goings’s plea agreement and
his presentence report establish that he was involved in this conspiracy for four years, and
during this time he worked almost every day as a packman, often packaging more than 150
grams of crack per shift.  Under these circumstances, it is likely that Goings packaged more
than 4.5 kilograms every two months, and a virtual certainty that he did so over the course
of four years.  See United States v. Seymour, 519 F.3d 700, 711 (7th Cir. 2008) (affirming
sentences of Lawrence and six conspirators and noting that “an individual need not be
involved in the [Lawrence] Organization for more than a couple of weeks to be a part of 1.5
kilograms of crack sales”).  

        Still, Goings insists that it is possible to use the estimates in his plea agreement to
come up with less than 4.5 kilograms of crack.  But this is not a close case, and Goings’s
proposed calculations are not based on a reasonable reading of the facts.  Most importantly, 
his calculations do not account for any additional quantities of crack that other members of
the Lawrence organization produced and sold in furtherance of the conspiracy.  For
sentencing purposes, a defendant “convicted of a drug trafficking conspiracy is liable for
the reasonably foreseeable quantity of drugs sold by his or her coconspirators.”  Seymour,
600 F.3d at 710‐11.  “Reasonable foreseeability refers to the scope of the agreement that [a
defendant] entered into when he joined the conspiracy, not merely to the drugs he may
have known about.”  United States v. Hollins, 498 F.3d 622, 630 (7th Cir. 2007).  Thus, Goings
was responsible not just for the amount he personally packaged for the Lawrence 
No. 10‐2246                                                                              Page 5


operation, but for the foreseeable amounts attributable to his coconspirators.  See United
States v. Hall, 600 F.3d 872, 876 (7th Cir. 2010); Woods, 581 F.3d at 538‐39; United States v.
Martinez, 518 F.3d 505, 509 (7th Cir. 2008).  Based on very conservative estimates of the
operation’s daily output, the government explained that the Lawrence organization
distributed at least 55 kilograms of crack each year.  This means that, after four years,
Goings would be liable for over 200 kilograms of crack, even if he did not personally
package that amount.  Goings has never argued that he was unaware of his coconspirators’
activities or the extent of the distribution scheme, and, in any event, the admissions in his
plea agreement would belie such contentions. 

         Finally, Goings places a great deal of significance on the fact that the district court
granted the § 3582 motions for two codefendants.  According to Goings, he is “similarly
situated” to these codefendants and, thus, entitled to a reduction, too.  But Goings overlooks
the fact that, unlike in his case, the government did not oppose either of those § 3582
motions, and the court summarily granted both without reexamining the relevant drugs
quantities.  It is not clear why the government did not adopt a consistent strategy for all
codefendants involved in the Lawrence organization, but any inconsistency in its litigation
strategy is irrelevant to the outcome of Goings’s motion.  What matters here is whether the
district court abused its discretion in denying Goings’s § 3582 motion.  Because there is
ample evidence that Goings is responsible for well over 4.5 kilograms of crack, the court
correctly determined that he cannot benefit from Amendment 706 and, thus, a sentence
reduction was not authorized.  See U.S.S.G. § 1B1.10(a)(2)(B); United States v. Harris, 567 F.3d
846, 855 (7th Cir. 2009).  We see no reason to disturb the court’s judgment. 

                                                                                   AFFIRMED.